Military fay; discharge; recovery for invalid discharge.— On November 10, 1966, the court rendered an opinion, 177 Ct. Cl. 518, holding that the plaintiff, a former officer in the United States Air Force, was wrongfully induced to resign and that he was entitled to recover active duty pay and allowances from February 6, 1962, when he was improperly separated from the service. The case was remanded to Com*1311missioner Arens for further proceedings regarding the amount of recovery. On August 14,1967, Commissioner Arens issued an opinion, findings of fact and recommended conclusion of law, recommending that plaintiff receive judgment for $23,645.32. Thereafter the parties filed a stipulation signed by their respective attorneys of record, agreeing that judgment be entered for plaintiff in the sum of $23,263.32 in full settlement of all claims in plaintiff’s petition and on September 15, 1967 the court ordered that judgment be entered for plaintiff in that amount.